Detailed Action

AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 24, 2021 has been entered.

Claims
Claims 1, 5, 10, and 16 have been amended. Claims 4, 12, and 18 have been canceled. Claims 21-23 have been added. Claims 1-3, 5-11, 13-17, and 19-23 are pending and rejected in the application. 



Response to Arguments

Applicant Argues 
As provided above, if a newly identified trending topic is the same as a trending topic that the user expressed no interest, the user would not be presented with the newly identified trending topic. As agreed during the interview, Dassa fails to disclose, teach or suggest “wherein the importance score is based on a frequency of recent entities matched with the trending topic from among a predetermined number of latest entities accessed by the given user” as claimed. Thus, this feature is a distinction over the cited references.
Examiner Responds:
Applicant's 35 USC § 103 arguments with respect to claims 1-3, 5-11, 13-17, and 19-23 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
	Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5-11, 13-17, and 19-23 are rejected under 35 U.S.C. 101 because the claims are directed to non-statutory subject matter.

Here, claims 1, 10, and 16 similarly recites identifying a first recent entity accessed by a given user of a plurality of users; matching the first recent entity with a trending topic, wherein the trending topic is determined by analyzing a plurality of recent entities accessed by the plurality of users; and providing data to present the suggested offerings to the given user. The limitations, as noted above, could be reasonably and practically performed by the human mind, but for the recitation of “a computing device” For example, in the context of this claim, “identifying a first recent entity accessed by a given user of a plurality of users” encompasses a person thinking about identifying a first recent entity. In addition, “matching the first recent entity with a trending topic, wherein the trending topic is determined by analyzing a plurality of recent entities accessed by the plurality of users” encompasses a person matching the first entity with a trending topic. Similarly, “providing data to present the suggested offerings to the given user…etc.” encompasses a person providing data to present the suggested offerings to the given user by using mental steps of providing the data. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recites an abstract idea. 
This judicial exception is not integrated into a practical application. The claims recites no additional limitations other than “calculating a number based on an importance score of the trending topic, wherein the number represents how many suggested offerings for the trending topic are to be presented to the given user, wherein the importance score is based on a frequency of recent entities matched with the trending topic from among a predetermined number of latest entities accessed by the given user; determining the suggested offerings according to the number from the plurality of recent entities;” which are equivalent to a mathematical concept. A mathematical concept is nothing more than an abstract idea (see MPEP 2106.04(a), “The enumerated groupings of abstract ideas are defined as: 1) Mathematical concepts…etc.”). In addition, claims 10 and 16 recites “a computing device” implementing the limitations. The computer is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of identifying a first plurality of entities, match each recent entity…etc., calculate a number based on an importance score…etc., wherein the importance score is based on a frequency…etc., determine the suggested offerings according to the number…etc., provide data to present the suggested offerings to the given user…etc.) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of ““calculating a number based on an importance score of the trending topic, wherein the number represents how many suggested offerings for the trending topic are to be presented to the given user, wherein the importance score is based on a frequency of recent entities matched with the trending topic from among a predetermined number of latest entities accessed by the given user; determining the suggested offerings according to the number from the plurality of recent entities;”” which are equivalent to a mathematical concept. A mathematical concept is nothing more than an abstract idea (see MPEP 2106.04(a), “The enumerated groupings of abstract ideas are defined as: 1) Mathematical concepts…etc.”). In addition, claims 10 and 16 recites “a computing device” implementing the limitations. The computer is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of identifying a first plurality of entities, match each recent entity…etc., calculate a number based on an importance score…etc., wherein the importance score is based on a frequency…etc., determine the suggested offerings according to the number…etc., provide data to present the suggested offerings to the given user…etc.) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. A mathematical concept and mere instructions to apply the exception using a generic computer cannot provide an inventive concept. Thus, claims 1, 10, and 16 are not patentable eligible under 35 USC 101. 

The limitation “analyzing textual data records of the plurality of recent entities to identify statistically common words of the trending topic, and determining the trending topic based on the words.” of dependent claim 2 is abstract because it represents a mathematical concept (see MPEP 2106.04(a), “The enumerated groupings of abstract ideas are defined as: 1) Mathematical concepts…etc.”).The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a mathematical concept is abstract. Mere mathematical concepts cannot provide an inventive concept. Thus, claim 2 is not patent eligible under 35 USC 101. 

The limitation “wherein: the identification comprises identifying a subset of the plurality of recent entities…etc.” of dependent claim 3 is abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of “a computing device” in claims 10 and 16. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a mathematical concept is abstract. Mere mathematical concepts cannot provide an inventive concept. Thus, claim 3 is not patent eligible under 35 USC 101. 

The limitation “wherein the suggested offerings comprise at least one entity associated with the trending topic which has not been accessed by the given user.” of dependent claim 5 is abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of “a computing device” in claims 10 and 16. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a mathematical concept is abstract. Mere mathematical concepts cannot provide an inventive concept. Thus, claim 5 is not patent eligible under 35 USC 101. 

The limitation “wherein the first recent entity comprises a service request.” of dependent claim 6 is abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of “a computing device” in claims 10 and 16. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a mathematical concept is abstract. Mere mathematical concepts cannot provide an inventive concept. Thus, claim 6 is not patent eligible under 35 USC 101. 

The limitation “wherein the first recent entity comprises an article.” of dependent claim 7 is abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of “a computing device” in claims 10 and 16. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a mathematical concept is abstract. Mere mathematical concepts cannot provide an inventive concept. Thus, claim 7 is not patent eligible under 35 USC 101. 

The limitation “wherein the determination comprises analyzing a relevance score for each recent entity of the plurality of recent entities.” of dependent claim 8 is abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of “a computing device” in claims 10 and 16. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a mathematical concept is abstract. Mere mathematical concepts cannot provide an inventive concept. Thus, claim 8 is not patent eligible under 35 USC 101. 
The limitation “wherein the plurality of recent entities comprises multiple types of entities comprising textual data.” of dependent claim 9 is abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of “a computing device” in claims 10 and 16. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a mathematical concept is abstract. Mere mathematical concepts cannot provide an inventive concept. Thus, claim 9 is not patent eligible under 35 USC 101. 

The limitation “wherein the instructions, when executed by the processor, further cause the processor to analyze textual data records of the second plurality of recent entities to identify statistically common words…etc.” of dependent claim 11 is abstract because it represents a mathematical concept (see MPEP 2106.04(a), “The enumerated groupings of abstract ideas are defined as: 1) Mathematical concepts…etc.”).The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a mathematical concept is abstract. Mere mathematical concepts cannot provide an inventive concept. Thus, claim 11 is not patent eligible under 35 USC 101.

The limitation “wherein the suggested offerings comprise at least one entity associated with at least one trending topic of the plurality of trending topics.” of dependent claim 13 is abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of “a computing device” in claims 10 and 16. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a mathematical concept is abstract. Mere mathematical concepts cannot provide an inventive concept. Thus, claim 13 is not patent eligible under 35 USC 101. 

The limitation “wherein the second plurality of recent entities comprises multiple types of entities comprising textual data.” of dependent claim 14 is abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of “a computing device” in claims 10 and 16. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a mathematical concept is abstract. Mere mathematical concepts cannot provide an inventive concept. Thus, claim 14 is not patent eligible under 35 USC 101. 

The limitation “wherein the instructions, when executed by the processor, further cause the processor to analyze a relevance score for each recent entity of the second plurality of recent entities, and determine the suggested offerings based on the relevance scores.” of dependent claim 15 is abstract because it represents a mathematical concept (see MPEP 2106.04(a), “The enumerated groupings of abstract ideas are defined as: 1) Mathematical concepts…etc.”).The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a mathematical concept is abstract. Mere mathematical concepts cannot provide an inventive concept. Thus, claim 15 is not patent eligible under 35 USC 101.

The limitation “wherein the processor analyzes textual data records of the second plurality of recent entities to identify statistically common words of the trending topics, and determine the plurality of trending topics based on the words.” of dependent claim 17 is abstract because it represents a mathematical concept (see MPEP 2106.04(a), “The enumerated groupings of abstract ideas are defined as: 1) Mathematical concepts…etc.”).The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a mathematical concept is abstract. Mere mathematical concepts cannot provide an inventive concept. Thus, claim 17 is not patent eligible under 35 USC 101.

The limitation “wherein the second plurality of recent entities comprises multiple types of entities comprising textual data…etc.” of dependent claim 19 is abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of “a computing device” in the claim. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a mathematical concept is abstract. Mere mathematical concepts cannot provide an inventive concept. Thus, claim 19 is not patent eligible under 35 USC 101.


The limitation “wherein the suggested offerings comprise at least one entity associated with at least one trending topic of the plurality of trending topics…etc.” of dependent claim 20 is abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of “a computing device” in the claim. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a mathematical concept is abstract. Mere mathematical concepts cannot provide an inventive concept. Thus, claim 20 is not patent eligible under 35 USC 101.

The limitation “wherein at least one of the recent entities of the first plurality of recent entities comprises a support request…etc.” of dependent claim 21 is abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of “a computing device” in the claim. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a mathematical concept is abstract. Mere mathematical concepts cannot provide an inventive concept. Thus, claim 21 is not patent eligible under 35 USC 101.

The limitation “wherein at least one of the recent entities of the first plurality of recent entities comprises a support request…etc.” of dependent claim 22 is abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of “a computing device” in the claim. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a mathematical concept is abstract. Mere mathematical concepts cannot provide an inventive concept. Thus, claim 22 is not patent eligible under 35 USC 101.

The limitation “wherein at least one of the recent entities of the first plurality of recent entities comprises an immediately previous entity accessed by the given user.…etc.” of dependent claim 23 is abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of “a computing device” in the claim. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a mathematical concept is abstract. Mere mathematical concepts cannot provide an inventive concept. Thus, claim 23 is not patent eligible under 35 USC 101.

Claim Rejections – 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7, 8, 9, 10, 13, 14, 15, 16, 19, 21, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Barkai et al. U.S. Patent Publication (2011/0307294; hereinafter: Barkai) in view of Spasojevic et al. U.S. Patent (2016/0321261; hereinafter: Spasojevic) and further in view of Dassa et al. U.S. Patent Publication (2016/0188704; hereafter: Dassa) 

Claims 1, 10, and 16
As to claims 1, 10, and 16, Barkai discloses a method for execution by a computing device, the method comprising: 
identifying a first recent entity accessed by a given user (paragraph[0091], “a user may catch up with the latest "tweets" of her friends on Twitter…etc.”, the reference describe a user accessing twitter tweets (i.e., entity).); 
matching the first recent entity with a trending topic, wherein the trending topic is determined by analyzing a plurality of recent entities accessed by the plurality of users (paragraph[0090]-paragraph[0091], “may be recommended a t-shirt that contain a logo relating to the latest hot trending topic on Twitter, for example, "Keep The Wave Going"…etc.”, the reference describes matching the tweets with a trending twitter topic.); 
Barkai does not appear to explicitly disclose 
calculating a number based on an importance score of the trending topic, wherein the number represents how many suggested offerings for the trending topic are to be presented to the given user,
wherein the importance score is based on a frequency of recent entities matched with the trending topic from among a predetermined number of latest entities accessed by the given user; 
determining the suggested offerings according to the number from the plurality of recent entities; and 
providing data to present the suggested offerings to the given user.

However, Spasojevic discloses calculating a number based on an importance score of the trending topic (paragraph[0079], “Execution then proceeds step 324 wherein the social importance score of each RSS feed is computed as a function of a KIout score and aggregated data…etc.”, the reference describes calculating an importance score (i.e., a number) based on a Klout score (i.e., importance score) of events (i.e., trending topics).), wherein the number represents how many suggested offerings for the trending topic are to be presented to the given user (paragraph[0095], “wherein the RSS feeds are ranked by the social importance scores…etc.”, the reference describes presenting RSS feeds (i.e., suggested offerings) based on an importance score (i.e., the number represents)).,
wherein the importance score is based on a frequency of recent entities matched with the trending topic from among a predetermined number of latest entities accessed by the given user (paragraph[0079]paragraph[0094], “Interaction tuple with document summarization…etc.”)
determining the suggested offerings according to the number from the plurality of recent entities(paragraph[0095], “wherein the RSS feeds are ranked by the social importance scores…etc.”, the reference describes presenting RSS feeds (i.e., suggested offerings) based on an importance score (i.e., the number represents) and number of documents interactions). It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Barkai with the teachings of Spasojevic to display recommendations to a user which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Barkai with the teachings of Spasojevic to improve upon a system quickly locating topics associated with an influencer of a social network to present to users (Spasojevic: paragraph[0002]).). 

The combination of Barkai and Spasojevic do not appear to explicitly disclose providing data to present the suggested offerings to the given user.

However, Dassa discloses providing data to present the suggested offerings to the given user (paragraph[0034], “For example, the trending topics selected for presentation can be displayed in any preexisting or dedicated region of one or more screens or pages supported by the social networking system…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Barkai with the teachings of Spasojevic and Dassa to display recommended trending topics to a user which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Barkai with the teachings of Spasojevic and Dassa to organize and publish postings in a manner that optimizes their audience (Dassa: paragraph[0003]).  

Claim 3
As to claim 3, the combination of Barkai, Spasojevic, and Dassa discloses all the elements in claim 1, as noted above, and Spasojevic further disclose wherein: 
the identification comprises identifying a subset of the plurality of recent entities accessed by the given user (paragraph[0112], “where Q is the user query document triggered by the user request, D is the URL summarization document described above and I is the interaction…etc.”); and 
the matching comprises matching each entity of the subset with at least one topic of a plurality of trending topics determined by analyzing the plurality of recent entities accessed by the plurality of users (paragraph[0099], “The query document will identify the user (i.e., party of interest in FIG. 7), the user's topics' frequencies (selected, interest, expertise, and audience interest/expertise), user's keyword frequencies and other information such as age, user's location, KIout score of the user…etc.”). 



Claim 7
As to claim 7, the combination of Barkai, Spasojevic, and Dassa discloses all the elements in claim 1, as noted above, and Barkai further disclose wherein the recent entity accessed by the user comprises an article (paragraph[0102], “the news articles…etc.”).

Claims 8 and 15
As to claims 8 and 15, the combination of Barkai, Spasojevic, and Dassa discloses all the elements in claim 1, as noted above, and Dassa further disclose wherein the determination comprises analyzing a relevance score for each recent entity of the plurality of recent entities (paragraph[0038], “The composite score generation module 202 can generate a composite score for each topic that occurs within a relevant scope of a social network of a user…etc.”).

Claims 9, 14, and 19
As to claims 9, 14, and 19, the combination of Barkai, Spasojevic, and Dassa discloses all the elements in claim 1, as noted above, and Dassa further disclose wherein the recent entities accessed by the plurality of users comprises multiple types of entities comprising textual data (paragraph[0041], “The interactions can include postings by the connections of associated content that include an image, text, or other data…etc.”)



Claim 13
As to claim 13, the combination of Barkai, Spasojevic, and Dassa discloses all the elements in claim 1, as noted above, and Dassa further disclose wherein the suggested offerings comprise at least one entity associated with one trending topic of the plurality of trending topics (paragraph[0041], “The interactions can include postings by the connections of associated content that include an image, text, or other data. The event detection module 204 can provide information about the interactions to another module of the social networking system that can discern or otherwise identify topics from the associated content…etc.”). 

Claim 21
As to claim 21, the combination of Barkai, Spasojevic, and Dassa discloses all the elements in claim 10, as noted above, and Spasojevic further disclose wherein at least one of the recent entities of the first plurality of recent entities comprises a support request (paragraph[0080], “Interaction tuple with document summarization…etc.”, the Examiner interpret documents as support documents being engaged by the user.).

Claim 22
As to claim 22, the combination of Barkai, Spasojevic, and Dassa discloses all the elements in claim 16, as noted above, and Spasojevic further disclose wherein at least one of the recent entities of the first plurality of recent entities comprises a support request (paragraph[0080], “Interaction tuple with document summarization…etc.”, the Examiner interpret documents as support documents being engaged by the user.).

Claim 23
As to claim 23, the combination of Barkai, Spasojevic, and Dassa discloses all the elements in claim 16, as noted above, and Spasojevic further disclose wherein at least one of the recent entities of the first plurality of recent entities comprises an immediately previous entity accessed by the given user (paragraph[0112]-paragraph[0115], “The data is stored to enable the user (requesting the query) to search the database for specific information as desired…etc.”).

Claims 2, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Barkai et al. U.S. Patent Publication (2011/0307294; hereinafter: Barkai) in view of Spasojevic et al. U.S. Patent (2016/0321261; hereinafter: Spasojevic) and further in view of Dassa et al. U.S. Patent Publication (2016/0188704; hereafter: Dassa) and further in view of Mason et al. U.S. Patent Publication (2013/0159298; hereinafter: Mason)

Claims 2, 11, and 17
As to claims 2, 11, and 17, the combination of Barkai, Spasojevic, and Dassa discloses all the elements in claim 1, as noted above, but do not appear to explicitly disclose analyzing textual data records of the plurality of recent entities to identify statistically common words of the trending topic, and determining the trending topic based on the words

However, Mason discloses analyzing textual data records of the plurality of recent entities to identify statistically common words of the trending topic, and determining the trending topic based on the words (paragraph[0184], “The trending engine may be designed and constructed to process the phrases 520 from the keyword extractor and to determine which of those phrases are trending up and/or down based on user interactions, such as clicking, with digital resources associated with, connected to or comprising those phrases. The trending engine may be designed and constructed to identify which phrases deviate from a norm…etc.”, the reference describes extracting phrases and determining the trend of the phrases that are deviating from a norm.). It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Barkai with the teachings of Rybakov, Dassa, and Mason to display related content based on trends which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Barkai with the teachings of Rybakov, Dassa, and Mason to track and score user interactions with content (Mason: Paragraph[0001]).  

Claims 5 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Barkai et al. U.S. Patent Publication (2011/0307294; hereinafter: Barkai) in view of Spasojevic et al. U.S. Patent (2016/0321261; hereinafter: Spasojevic) and further in view of Dassa et al. U.S. Patent Publication (2016/0188704; hereafter: Dassa) and further in view of Manterach et al. U.S. Patent Publication (2016/0041985; hereinafter: Manterach) 

Claims 5 and 20
As to claims 5 and 20, the combination of Barkai, Spasojevic, and Dassa discloses all the elements in claim 1, as noted above, and but do not appear to explicitly disclose wherein the suggested offerings comprises at least one entity associated with the trending topic which has not been accessed by the given user.

However, Manterach discloses wherein the suggested offerings comprises at least one entity associated with the trending topic which has not been accessed by the given user (paragraph[0046]-paragraph[0047], “a click (1 for clicked, 0 for not clicked)…etc.”, the reference describes providing articles that have been viewed but not clicked on.). It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Barkai with the teachings of Dassa, Spasojevic, and Manterach to account for non-clicks on a trending topic which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Barkai with the teachings of Dassa, Spasojevic, and Manterach to determine a work click trough rate by using a headline click-based topic model (Manterach: paragraph[0017]).  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Barkai et al. U.S. Patent Publication (2011/0307294; hereinafter: Barkai) in view of Spasojevic et al. U.S. Patent (2016/0321261; hereinafter: Spasojevic) and further in view of Dassa et al. U.S. Patent Publication (2016/0188704; hereafter: Dassa) and further in view of Crossan et al. U.S. Patent Publication (2014/0365327; hereinafter: Crossan) 

Claim 6
As to claim 6, the combination of Barkai, Spasojevic, and Dassa discloses all the elements in claim 1, as noted above, but do not appear to explicitly disclose wherein the first recent entity comprises a service request.

However, Crossan discloses wherein the first recent entity comprises a service request (paragraph[0042], “in categorizing a particular request. Other information, including trending topics and recent categorizations of other requests, may also be used in categorizing a particular request...etc.”, the reference describes monitoring service request by a requestor.). It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Barkai with the teachings of Spasojevic, Dassa, and Crossan to analyze service request trending topics which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Barkai with the teachings of Spasojevic, Dassa, and Crossan for allowing entities to respond to user request for goods and services (Crossan: paragraph[0005]).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAUNE A CONYERS whose telephone number is (571)270-3552.  The examiner can normally be reached on M-F 8:00am-4:30pm EST. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/DAWAUNE A CONYERS/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000